DETAILED ACTION
This action is responsive to the RCE filed 10/29/21.
Claims 1-3 and 7 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20050021114) in view of West (US 20050101888), York (US 20120089208), Gibbons (US 20080237209) and Vissman et al. (US 20150335742, “Vissman”). 
Regarding claim 1, Hidaka teaches a therapeutic device in a form of a mat onto which a subject sits or lies, the mat (Par. 63, ‘The hot moxibustion unit of the present  that is configured to create a temperature of 70°C (Par. 45, ‘When the hot moxibustion unit reaches a temperature of, for example, 70 °C., the thermostat 21 turns off the power supply circuit for the planar heating element 1’); a temperature sensor (Par. 45 and fig. 8, thermostat 21); and a controller electrically coupled to the heater (Par. 45 and fig. 8, thermos-controller 20); and a knob operatively coupled to the controller, the knob having a plurality of settings corresponding to a range of intensities of the light energy emitted by heated ceramic material (Par. 46, ‘variable resistor 24 for controlling the current to be passed through the heat source 23. The heat source 23 heats the thermostat 21 to thereby adjust the temperature control range of the thermostat 21’), wherein at least a portion of the at least two protective layers is transparent or semi- transparent to the light energy emitted by the assembly (Fig. 2 and par. 36, far infrared medium 3 is located within bag 8 which is configured radiate far infrared rays externally to bag 8. This implies that the layers of bag 8 must be transparent or semi-transparent to the emitted infrared energy), and wherein at least a portion of the mat is configured to receive a region of a user’s body (Abstract, ‘This hot 
Hidaka fails to teach that the at least two flexible protective layers are further enclosed by a soft casing of cloth or leather; that the light emitting ceramic is a ceramic plate which comprises titanium, zirconium, potassium, strontium, rubidium, and platinum; and a central processing unit (CPU) communicatively coupled to the temperature sensor and the controller, the CPU being programmed to cause the controller to pulse the heater on and off to cause the ceramic plate to emit pulsed radiation into the region of the user’s body received by the at least two flexible protective layers. 
Regarding the ‘soft casing’ aspect, West teaches an analogous infrared device (Par. 7, ‘The superficial heating and cooling modalities used in sports medicine setting are classified as infrared modalities’) which comprises a soft cloth covering that encloses the infrared device (Par. 42, ‘In some embodiments of the present invention, 
In view of West, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to provide the infrared device with a cloth covering, as taught by West, in order to enhance user comfort.
Regarding the control aspect, York teaches analogous device comprising a ceramic material that emits Far Infrared (FIR) light energy when heated (Par. 7, ‘an FIR emitting disc, the FIR emitting disc being a ceramic disc of cordierite’; and figs. 3-4, FIR emitting disc 340); a heating element proximate the ceramic material (Figs. 3-4 and Par. 44, ‘each heat generating apparatus 312 includes an FIR emitting disc 340 and a heater 342’); a temperature sensor (Fig. 4, temperature sensors 336); a controller electrically coupled to the heating element (Fig. 5 and par. 87, ‘heater controller 508 is a pulse width modulator that converts the heater signal value received from control unit 504 to a PWM signal’); a central processing unit (CPU) (Par. 53, ‘Control unit 504 of user interface 108 is programmed with software such as that depicted in FIGS. 6A through 6B to control the functions of heat application system 100’; par. 54, ‘control unit 502 is a digital signal processor such as model no. PIC16F616’) communicatively coupled to the temperature sensors (Fig. 5 and par. 59, ‘These ADCs convert the analog input signals received from sensors 336 into a digital value that may be read by control unit 504’) and the controllers (Fig. 5, heater controller 508 is connected to control unit 504), the CPU being programmed to cause the controller to pulse the heater on and off to cause the ceramic to emit pulsed radiation into the region of the user’s body received by the at  the device configured to emit a therapeutic level of FIR light energy while aligning with an anatomical site of the person’s body region (Par. 1, ‘methods for therapeutic application of heat such as far infrared heat to areas of the body such as the lower back region’) in a pre-set pattern (Figs. 6a-b which detail the pre-set process for controlling the heating system) and duration corresponding to the body region (Par. 68, ‘therapeutic heat is generated for a duration of forty-five (45) minutes’).
In view of York, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Hidaka by providing a programmable CPU for providing automatic temperature control of heater, as taught by York, in order provide a more sophisticated level of control relative to what was natively taught by Hidaka. Further, the programmable controller would allow for the control algorithm and operating parameters to be adjusted and optimized through software updates rather than through redesign of hardware components.
Though York doesn’t explicitly teach a knob operatively coupled to the CPU for setting a range of light intensities , Gibbons teaches an analogous infrared device (Par. 29, ‘Such cover 60 is formed of fabric integrated with means for converting the resistive heat provided by the cord 12 into infrared heat’) comprising: a ceramic that emits infrared energy when heated (Par. 30, ‘The cover 60 comprises opposed sheets 62, 64 of fabric having pluralities of dots 66 formed of a compound of Latex, infrared ceramic powder, fiber and bonding agent known by those skilled in the art to emit far infrared radiation in response to the application of heat.’); a heating element proximate the 
In view of Gibbons, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further configure the device of Hidaka with a temperature adjustment knob, as taught by Gibbons, in order allow the user to select the intensity of infrared energy delivered to the body.  
Regarding the ceramic plate aspect, York teaches a far-infrared emitting ceramic material that is constructed in the form of a plate (Abstract, ‘ceramic discs of cordierite made of a mixture of magnesium oxide, aluminum oxide, silicon oxide and/or trace elements’).
Therefore, since both Hidaka and York teach different infrared emitting ceramic configurations for use in therapeutic far-infrared heating devices it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known infrared emitting ceramic configuration for the other in order to achieve the predictable result of an infrared emitting ceramic for use in a therapeutic far-infrared heating device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Finally with respect to the variously claimed material components of the ceramic material, Vissman teaches an analogous far infrared emitting material (Abstract, ‘bioceramic composition of the disclosure radiates infrared energy or rays and can be used in the treatment of various conditions’) which can comprise all of titanium (Pars. 96-98, 101), zirconium (Par. 94, 98, 101), potassium (Par. 95), strontium (Par. 96), rubidium (Par. 95), and platinum (Par. 101). Vissman further teaches that the proportions of the materials in the bioceramic compositions can be chosen based on a number of variables, including the amount of thermal radiation to be emitted, the disease or condition to be treated, the mode of administration, the requirements of the individual subject, the severity of the disease or condition being treated, or the judgment of a practitioner (Par. 102).
Therefore, since both Hidaka and Vissman teach different ceramic compositions for emitting far infrared radiation, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known ceramic composition for the other in order to achieve the predictable result of a ceramic 
Regarding claims 2-3, Hidaka, as modified, fails to teach wherein each layer of said at least two flexible protective layers are textured; or wherein each layer of said at least two protective layers are smooth.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention as made to determine an appropriate texture for protective layers, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 7, Hidaka, as modified, teaches a method of treatment (Abstract), comprising: receiving a region of a subject’s body on a therapeutic mat configured to receive that region when the subject sits or lies on the mat, the mat (Par. 63, ‘The hot moxibustion unit of the present embodiment may be used as, for example, a floor cushion, bed mattress, chair seat, backrest, etc’) containing: a soft casing of cloth or leather (Hidaka has previously been modified in view of West to include a cloth outer casing; see West, par. 42); at least two flexible protective layers enclosed by the soft casing (Fig. 2, the two protective layers can be considered the two layers of bag 8); a ceramic (Fig. 2 and par. 36, ‘The heat storage medium 3 is formed of ceramic particles that can generate a large amount of far infrared rays’) plate (Hidaka has previously been modified in view of York to form the ceramic into a plate; see York, Abstract, ‘ceramic discs of cordierite made of a mixture of magnesium oxide, aluminum oxide, silicon oxide and/or trace elements’) that emits  light energy when heated (Fig. 2 and par. 36, ‘The heat storage medium 3 is formed of ceramic particles that can generate a large amount of far infrared rays’), wherein the ceramic plate comprises  titanium, zirconium, potassium, strontium, rubidium, and platinum (Hidaka has previously been modified in view of Vissman to utilize these components in the infrared emitting ceramic; see Vissman, pars. 94-98, 101); at least one heater thermally coupled to the ceramic plate (Fig. 2, heater 2 thermally coupled infrared emitting medium 3)  that is configured to create a temperature of 70°C (Par. 45, ‘When the hot moxibustion unit reaches a temperature of, for example, 70 °C., the thermostat 21 turns off the power supply circuit for the planar heating element 1’); and a central processing unit (CPU) operatively coupled to the heater (Hidaka has previously been modified in view of York to control the heater using a CPU, see York, par. 53); and driving the heating elements by the CPU to pulse the heater on and off to heat the ceramic plate and cause it to emit a therapeutic level of pulsed light energy aligning with the anatomical site of the region of the subject’s body (See York, par. 55, ‘heater controller 508 is a Pulse Width Modulation ("PWC") controller’) in a pre-set pattern (See York, figs. 6a-b which detail the pre-set process for controlling the heating system) and duration corresponding to the region of the subject’s body (See York, par. 68, ‘therapeutic heat is generated for a duration of forty-five (45) minutes’), wherein at least a portion of the at least two protective layers is transparent or semi-transparent to the pulsed light energy (Fig. 2 and par. 36, far infrared medium 3 is located within bag 8 which is configured radiate far infrared rays externally to bag 8. This implies that the layers of bag 8 must be transparent or semi-transparent to the emitted infrared energy).


Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/29/21, with respect to the rejection(s) of claim(s) 1-3 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vissman and West.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794